Citation Nr: 1749486	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-18 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California. 

This matter was remanded by the Board in July 2016 for further development. The requested development has been completed insofar as possible and complies with the directives of the Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The matter is now ready for appellate review.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current lower back disability is causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lower back disability have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

In light of the fully favorable decision herein no discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).



II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As it relates to the low back disability, the Veteran has been found to have mild degenerative disease, which is the equivalent of arthritis and a chronic disease listed under 38 C.F.R. § 3.309(a). Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic diseases as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current lower back disability is related to injuries he sustained in service. Specifically, the Veteran cites a July 1984 injury, where he injured his back lifting a jeep transmission, in carrying out his duties as a Track Vehicle Mechanic. He has indicated that he has had continuous problems with his lower back since service. A review of the Veteran's medical treatment records show that he was initially diagnosed with lumbar spondylosis (arthritis) in November 2011.

A review of the Veteran's service treatment records reveals that he was treated for lower back strains in April 1984 and July 1984. At the time of the Veteran's July 1984 service separation examination, normal findings were reported for the spine. However, the Veteran was treated for a lower back strain in August 1984, one month after his separation from service. The record is silent for any further complaints of lower back pain until the Veteran's filing of a claim for the instant benefits in April 2002. 

The Board notes that the Veteran has consistently maintained that his back pain began in service and has never subsided.  Evidence of this assertion can be seen through the Veteran's medical treatment records, in statements he made to examiners in December 2008 to obtain treatment for his back. Further, in the Veteran's Compensation and Pension Examination for the current diagnosis, he also maintained that his back pain has been persistent and worsening since service. Additionally, the Veteran made similar statements in successfully obtaining disability benefits through the Social Security Administration. The Veteran is entirely competent to report his symptoms of both current and past lower back pain. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Accordingly, the Board finds the Veteran's lay statements competent and credible, considered in conjunction with the Veteran's post-service treatment for lower back pain only one month after separation.

A May 2012 VA examination is of record, but is of no probative value, as the Board's July 2016 remand found the examination to be inadequate. The Board also notes the most recent VA Examination in October 2016 diagnosed the Veteran with lumbar spondylosis, but resulted in a negative nexus opinion. However, the Board assigns low probative value to the October 2016 examination, as the opinion did not address the Veteran's lay assertions concerning the continuous symptoms of a lower back disability since service.  Dalton v. Peake, 21 Vet. App. 23 (2007).

Accordingly, the Board finds that the October 2016 opinion regarding the onset of the Veteran's lower back disability is, at the very least, equally weighed with the Veteran's competent and credible statements as to symptom onset and treatment. When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017). As such, the criteria for presumptive service connection for a lower back disability under 38 C.F.R. § 3.303(b) based on continuity of symptoms have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lower back disability is granted; subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


